Carter, J.,
dissenting.
I cannot concur with the opinion adopted by the court. It does not disclose a single act of negligence upon which a judgment for the plaintiff can be supported. It is conceded by the opinion that the testimony of James McGowan, an eyewitness, as to the speed of the car has little probative value. The defendant Samuel Grace, Jr., testified that he was traveling less than 15 miles an hour. No one else testified to the speed of the car. Excessive speed was therefore not established.
Samuel Grace, Jr., testified that the child ran in front of his car unexpectedly and that he was unable to avoid the injury. It is true that Grace testified that his view of the child was obstructed by a tow truck parked in the street, while other witnesses placed it inside the curb line. I fail to see that this difference is important as long as the truck was in a position to obscure his view of the child. There is no evidence that Grace failed to have his car under control or keep a proper lookout. The burden of proof is upon plaintiff to prove the negligence of Grace by a preponderance of the evidence. This plaintiff has failed to do.
The majority opinion disposes of this feature of the case by saying: “The verdict was evidently based upon the *495charge that defendant was operating his car at a negligent rate of speed in the circumstances (even though at only 15 miles an hour or less, as he testified), or that he did not have the car under proper control in the circumstances, or on both points.” It is quite apparent from this statement that the writer of the majority opinion was unable to find evidence in the record of any specific act of negligence and had to .venture into the realm of conjecture as to what the jury found in order to sustain this judgment.
The majority opinion fails to disclose evidence of anything the driver of the car did that he ought not to have done or anything that he failed to do that he should have done. He is liable only for his negligence which is established by a preponderance of the evidence. No act of negligence being proved, the jury should not have been permitted to express their sympathy and charity by directing another to pay that for which he is not liable. The trial court should have directed a verdict for the defendants.